Citation Nr: 1143602	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and a friend


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1963 to 
October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied reopening a previously denied claim for service connection for bilateral hearing loss.  

Although the RO declined to reopen the claim of service connection for a bilateral hearing loss in the August 2009 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In August 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A November 1990 RO decision denied service connection for bilateral hearing loss.

2.  The evidence associated with the claims file subsequent to the November 1990 RO decision regarding the claim for service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss was not noted on the June 1963 service entrance examination.

4.  The Veteran was exposed to loud noises during service. 

5.  The Veteran was diagnosed with right ear hearing loss disability in service.

6.  The Veteran has a current right ear hearing loss disability.

7.  Symptoms of left ear hearing loss were not chronic in service.

8.  Symptoms of left ear hearing loss have not been continuous since service separation.

9.  The Veteran's current left ear hearing loss is not related to service, including noise exposure in service.  


CONCLUSIONS OF LAW

1.  The November 1990 RO decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, the service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

4.  Left ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a November 1990 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  He was properly notified of the 
November 1990 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 2009, the Veteran filed a claim to reopen service connection for bilateral hearing loss.  An August 2009 decision denied the claim to reopen, finding that the additional evidence since the November 1990 prior final decision did not show that the Veteran had current left ear hearing loss and the Veteran's right ear hearing loss was found to preexist service and was not aggravated by service.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


New and Material Evidence - Bilateral Hearing Loss

The evidence of record at the time of the November 1990 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA medical records which cover a period through 1990.  The service entrance examination shows normal hearing in the left and right ear.  The service separation examination shows normal hearing in the left ear and profound hearing loss in the right ear.  A July 1990 VA examination report reflects normal hearing in the left ear and profound sensorineural hearing loss in the right ear.

In the November 1990 RO decision, the RO denied service connection for bilateral hearing loss, finding the Veteran's left ear hearing loss was shown to be normal and the Veteran's right ear hearing loss preexisted service and was not aggravated by service.  For evidence to be new and material regarding left ear hearing loss, it would have to tend to show that the Veteran has current left ear hearing loss to a disabling degree.  For evidence to be new and material regarding left ear hearing loss, it would have to tend to show that the Veteran's right ear hearing loss did not preexist service or was aggravated by service.

Evidence added to the record since November 1990 includes VA treatment records which show normal left ear hearing and profound right ear hearing loss.  In a 
June 2010 VA audiological examination, the VA examiner opined that the Veteran had normal hearing in the left ear and the Veteran's right ear hearing loss was not related to active service.  The VA examiner reasoned that the Veteran's right ear hearing loss preexisted service and was not aggravated by service.  

The additional evidence also includes August 2011 Board hearing testimony during which the Veteran testified that his hearing worsened while in service.  He testified that he worked directly next to the flight line and was not provided hearing protection.  He also testified that he did not have any hearing loss upon entrance into service, including right ear hearing loss.  In an August 2011 private audiological opinion, the private examiner opined that the Veteran's bilateral hearing loss began in service and was a result of his exposure to loud aircraft.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the August 2011 Board hearing testimony and the August 2011 private audiological opinion indicated that the Veteran did not have preexisting right ear hearing loss, was exposed to loud noise in service, experienced hearing loss in service, and that the Veteran's hearing loss is related to active service.  

Based on this additional evidence, the Board finds that the evidence received since the November 1990 RO decision regarding the Veteran's claim for service connection for bilateral hearing loss is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for bilateral hearing loss must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.  

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the correct standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner at 1097.  If this burden is met, then the veteran is not entitled to service-connected benefits; however, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for service connection. 

In determining whether a condition preexisted service, the veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  
38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Bilateral Hearing Loss

The Veteran alleges that his current bilateral hearing loss originated during service.  He specifically testified that he did not have any preexisting hearing loss, he was exposed to loud noises in service, and his hearing worsened during service.  

The Veteran marked the box labeled "ear, nose, or throat trouble" on the service entrance "Report of Medical History"; however, the June 1963 service entrance examination is negative for a diagnosis or history of bilateral hearing loss or symptoms of hearing loss.  There are no audiometric test scores for the right ear at service entrance.  Audiometric testing in June 1963 revealed the left ear hearing was normal at all decibel ranges tested, as indicated by audiometric entries of "0" for the left ear.  The service entrance physical examination indicated the Veteran to be qualified for service.  Because bilateral hearing loss was not "noted" at the June 1963 service entrance examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

An August 1964 service treatment record reflected a history of right ear hearing loss known since 1953.  In the September 1964 service separation examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 75, 65, 65, 85, and 90 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 5, 0, 10 and 0 decibels, respectively.  It should be noted that, for the 
September 1964 service audiological examination, puretone thresholds have been converted from American Standards Association (ASA) units to International Standards Organization (ISO) units (service department audiometric readings prior to October 31, 1967 must be converted from ASA units to ISO units).  

Given that the Veteran was sound upon entrance into service, that he was treated and diagnosed with right ear hearing loss in service, that he was diagnosed with profound right ear hearing loss at service discharge, and that he has a current right ear hearing loss disability, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right ear hearing loss. See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are to be service connected).  

In regard to the left ear hearing loss, the Board finds that the weight of the evidence demonstrates that symptoms of left ear hearing loss were not chronic in service or continuous after service separation.  On service separation audiological examination, in September 1964, none of the puretone thresholds exceeded 20 decibels and only minimal changes were shown in service, as compared to the service pre-induction audiometric test results.  The thresholds in this Veteran's case during service and at service separation were all within the normal hearing range of 20 or less decibels.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show hearing that is within the normal range, and do not show "hearing loss" during service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  See also Heuer v. Brown, 7 Vet. App. 379 (1995) (affirming a Board decision that found that service separation audiometric test scores were "within the limits of normal at separation").

The Board next finds that the weight of the evidence demonstrates that left ear hearing loss symptoms have not been continuous since service separation in October 1964.  As indicated, at the September 1964 service separation examination, the Veteran denied any left ear hearing loss and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of left ear hearing loss after service separation until many years later in 1990.  

In April 1996, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 10, 15, and 10 decibels, respectively, with an average puretone threshold of 11 decibels.  The speech recognition score for the left ear was 100 percent.  In February 1997, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 10, 10, and 5decibels, respectively, with an average puretone threshold of 8 decibels.  The speech recognition score for the left ear was 98 percent.  In April 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 20, 20, 15, and 20 decibels, respectively, with an average puretone threshold of 18.75 decibels.  The speech recognition score for the left ear was 98 percent.  

In August 2011, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 65, 65, 60, 60, and 55 decibels, respectively, with an average puretone threshold of 61 decibels.  The speech recognition score for the left ear was 100 percent.  These audiometric test results show current left ear hearing loss "disability" under the criteria of 38 C.F.R. § 3.385. 

With regard to the Veteran's assertions, including the August 2011 Board hearing testimony, that his hearing loss began in service and that his hearing loss has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. at 370.  The Board finds that the Veteran's statements as to chronic left ear hearing loss symptoms in service and continuous left ear hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service left ear hearing loss complaints, symptoms, or treatment; clinical examination at the September 1964 service discharge examination at which the Veteran reported that he did not have, and had never had, left ear hearing loss of any kind, and during which the examiner did not note any history or findings of left ear problems; the April 1996, February 1997, and April 2010 VA audiological examinations that reflected "normal" left ear hearing; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of left ear hearing loss for many years after service until 1990.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with his current claim against the lack of continuity of symptomatology in the record from 1964 to 1990, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 
26 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed left ear hearing loss is not related to his active service, specifically including the noise exposure during service.  In the April 2010 
VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current left ear hearing loss was not likely related to his exposure to noise in service, reasoning that there were no complaints or treatment of left ear hearing loss symptoms during active duty service and the Veteran's left ear hearing was normal at service separation.  The VA examiner also opined that the Veteran reported no severe noise exposure in an August 1964 service treatment record.  

In an August 2011 private audiology consultation, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's hearing loss was at least as likely as not caused by exposure to noise of jet engines during active service.  The Board finds that the August 2011 private audiological opinion is of little probative value because the private examiner supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that such a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The April 2010 VA audiological opinion is of more probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left ear hearing loss and his military service, including no credible evidence of chronic symptoms in service or continuity of symptomatology of left ear hearing loss after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  
For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service connection for bilateral hearing loss is reopened.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


